           Case 1:20-cv-02107-JPB Document 39 Filed 08/02/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 SHANNON V. BLAKE,

               Plaintiff,

       v.                                       CIVIL ACTION NO.
                                                1:20-cv-2107-JPB
 ELUL, LLC, ERAN ISRAEL,
 CHANIE ISRAEL and SHIRAN
 BIHAR,

               Defendants.

                                     ORDER
      This matter is before the Court on pro se plaintiff Shannon Blake’s

(“Blake”) letter to the Court, which the Clerk construed as a Motion for

Reconsideration (“Motion”). ECF No. 36. After due consideration of the Motion,

the Court finds as follows:

      I.      BACKGROUND

      The Court dismissed Blake’s Complaint for failure to comply with the

Court’s January 8, 2021 Order (“January 8 Order”), which directed Blake to

respond to the defendants’ motion to dismiss by Friday, January 22, 2021. The

January 22 response deadline was set after Blake failed to respond to the motion to

dismiss by the applicable deadline and within the additional time allowed by the
          Case 1:20-cv-02107-JPB Document 39 Filed 08/02/21 Page 2 of 3




magistrate judge. The Court emphasized in the January 8 Order that “[f]ailure to

comply with [the] Order shall result in dismissal of [the] action.”

        Yet, Blake, again, failed to respond to the motion by this third deadline. Her

response was filed on January 29, 2021, three days after the Court dismissed the

case.

        Blake does not contend that she lacked timely notice of the Court’s January

8 Order. Rather, she states that while she received “notice” on January 17 that

copies of the motion to dismiss papers had arrived in her mailbox, she could not

retrieve the papers at that time due to personal circumstances.1 The Court notes

that Blake did not seek an extension of the deadline or another form of relief.

        II.   DISCUSSION

        “Courts may grant relief under Rule 59(e) or Local Rule 7.2E only if the

moving party clears a high hurdle.” Chesnut v. Ethan Allen Retail, Inc., 17 F.

Supp. 3d 1367, 1370 (N.D. Ga. 2014). Indeed, “[t]he only grounds for granting a

Rule 59 motion are newly-discovered evidence or manifest errors of law or fact.”

Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007).




1
 The Court directed the defendants to provide copies of the motion papers to Blake
because she maintained that she never received them.

                                           2
        Case 1:20-cv-02107-JPB Document 39 Filed 08/02/21 Page 3 of 3




      Similarly, Local Rule 7.2(E) dictates that “[m]otions for reconsideration

shall not be filed as a matter of routine practice” and may be filed only when

“absolutely necessary.” “Reconsideration is only ‘absolutely necessary’ where

there is: (1) newly discovered evidence; (2) an intervening development or change

in controlling law; or (3) a need to correct a clear error of law or fact.” Bryan v.

Murphy, 246 F. Supp. 2d 1256, 1259 (N.D. Ga. 2003).

      Thus, “neither Rule 59(e) nor Local Rule 7.2E affords a dissatisfied party an

opportunity to relitigate old matters, raise argument or present evidence that could

have been raised prior to the entry of judgment, introduce novel legal theories, or

repackage familiar arguments to test whether the Court will change its mind.”

Chesnut, 17 F. Supp. 3d at 1370. A motion for reconsideration is not “an

opportunity to show the court how it ‘could have done it better.’” Bryan, 246 F.

Supp. 2d at 1259.

      Here, Blake’s Motion is not based on any of the applicable grounds for

reconsideration. Therefore, relief is not warranted, and her Motion (ECF No. 36)

is DENIED.

      SO ORDERED this 2nd day of August, 2021.




                                           3
